PER CURIAM.
The defendant entered a plea of guilty to two counts of grand theft and he was convicted by a jury of the offense of attempted second degree murder. After the entry of the plea and before the sentencing, the state served notice of its intent to seek an enhanced penalty. The trial court sentenced the defendant as a habitual offender on all three counts. We conclude that the evidence presented at the sentencing hearing was sufficient to support the imposition of a habitual offender sentence and, because the notice was timely as to the defendant’s conviction for attempted second degree murder, we affirm the habitual offender sentence for that offense. However, the state’s notice was untimely as to each of the grand theft charges. Consequently, we reverse the habitual offender sentences for the two counts of grand theft and remand the case for resentencing on those counts. Ashley v. State, 614 So.2d 486 (Fla.1993).
Affirmed in part and reversed in part.
MINER, LAWRENCE and PADOVANO, JJ., concur.